ACCEPTED
                                                                                                                         05-17-01434-CV
                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                         DALLAS, TEXAS
                                                                                                                       3/26/2018 9:41 AM
                                                                                                                              LISA MATZ
                                                                                                                                  CLERK




3.23.2018                                                                                         FILED IN
                                                                                           5th COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                           03/26/2018 9:41:45 AM
                                                                                                  LISA MATZ
                                                                                                    Clerk
VIA ELECTRONIC FILING



RE: CFLD v. Graham, Case No. DC-16-1382 (trial court number); 05-17-01434-CV; Notice of Filing of
Petition for Mandamus for Review of Denial Order for Free Appellate Record

To Whom it May Concern:

         I became aware that the trial court had denied my motion for free clerk’s record and court reporter’s record
on 3/14/2018 when this court sent notice via email to make provisions for payment for the court records. It is
appellant’s position that the trial court’s order of denial was illegal and in error, as a result petition for mandamus
has been filed to review the trial court’s order of denial under case number 05-18-00311-CV. A copy of the
mandamus filed is attached to this letter.

          Appellant requests that the mandamus petition be reviewed prior to the Court making a decision to proceed
forward with this appeal without submission of the clerk’s record and court record. Appellant is in need of said
records in order to continue with appeal. Furthermore, the filing of the petition for mandamus manifests Appellant’s
intent to diligently pursue this appeal.

Please do not hesitate to contact me should you have any further questions, 469-605-6846 or 214-989-4258.

Thank you for your consideration,




Christopher L. Graham